Citation Nr: 0720331	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-29 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to educational assistance benefits under Title 
38, United States Code, Chapter 34 (the Vietnam-Era GI Bill), 
after December 31, 1989.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 letter decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The veteran presented testimony before 
the Board (sitting in Cleveland, Ohio) in April 2006; a 
transcript of that hearing was produced and has been included 
in the claims folder for review.


FINDINGS OF FACT

1.  The veteran served on active duty from March 1969 to 
November 1970.  

2.  Ten years from the date of the veteran's discharge from 
his last period of service was November 30, 1970, which would 
have been his delimiting date for the usage of Vietnam-Era GI 
Bill benefits.  

3.  Congress terminated the Vietnam-Era GI Bill effective 
January 1, 1990, and no provisions exist in the law to pay 
benefits under this program after that date.  


CONCLUSION OF LAW

There is no legal authority for payment of educational 
benefits under Chapter 34, Title 38, United States Code, 
after December 31, 1989.  38 U.S.C.A. §§ 3011, 3451, 3452, 
3461, 3462 (West 2002); 38 C.F.R. § 21.7042 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is a Vietnam-Era veteran; his last day of service 
was November 30, 1970.  He did not have any service, either 
active duty or reserve duty, after that date.  After the 
veteran was released from active duty, he applied for and 
received VA education benefits, effective March 1975, based 
on his enrollment in a vocational flight training course.  
The veteran's educational assistance allowance was 
discontinued in September 1975.  In notifying the veteran 
that he would not be receiving benefits, the VA did state 
that he had 36 months of remaining entitlement.  The veteran 
has now come to the VA asking that he be allowed to use his 
remaining Vietnam-Era education benefits.  The RO has denied 
his claim and has informed him that the law did not provide 
for payment of benefits after December 31, 1989.  He has 
appealed.  

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to educational benefits.  Therefore, 
because no reasonable possibility exists that would aid in 
substantiating this claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2006); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

Educational assistance benefits under Chapter 34, Title 38, 
United States Code, were available to veterans with basic 
eligibility for use in approved programs.  38 U.S.C.A. § 3461 
(West 1991).  Eligibility for education assistance under 
Chapter 34 was established for those veterans who:

(a)  served for a period of more than 180 
days, any part of which occurred after 
January 31, 1955, and before January 1, 
1977, and who were discharged or released 
therefrom under conditions other than 
dishonorable;
(b)  who contracted with the Armed Forces 
and were enlisted in or assigned to a 
reserve component prior to January 1, 
1977, and as a result of such enlistment 
or assignment served on active duty for a 
period of more than 180 days, any part of 
which commenced within 12 months after 
January 1, 1977, and were discharged or 
released therefrom under conditions other 
than dishonorable; or
(c)  were discharged or released from 
active duty, any part of which was 
performed after January 31, 1955, and 
before January 1, 1997, or following 
entrance into active service from an 
enlistment provided for under 
subparagraph (b) because of a service-
connected disability.

38 U.S.C.A. § 3452(a)(1) (West 2002).

The requirement of discharge or release prescribed in 
subparagraph (a) or (b) above shall be waived in the case of 
any individual who served more than 180 days in an active 
duty status as long as said individual continued on active 
duty without a break therein.  38 U.S.C.A. § 3452(a)(2) (West 
2002).  

A veteran's eligibility and period of eligibility was 
determined by applying the laws and regulations governing the 
program.  38 U.S.C.A. §§ 3461, 3462 (West 2002); 38 C.F.R. §§ 
21.1040-21.1043 (1995).  It should be known that the Chapter 
34 program was discontinued as of December 31, 1989, and the 
law provides that no benefits may be paid to an otherwise 
eligible veteran after that date.  38 U.S.C.A. § 3462(e) 
(West 2002); 38 C.F.R. § 21.1042 (1995).  In other words, 
because the program expired by Congressional action, 
retroactive awards may not be awarded.  

Nevertheless, although the above has been explained to the 
veteran, he still asserts that 38 C.F.R. § 21.1041 should be 
applied to his claim.  However, as of May 24, 1996, the 
Federal regulations dealing with the administration of the 
Chapter 34 program (38 C.F.R. §§ 21.1020 - 21.1025 and 
§§ 21.1040 - 21.1045) were rescinded because they no longer 
had any legal effect since no Chapter 34 benefits could be 
authorized for training after December 31, 1989.  See Fed. 
Reg. 26,107-08 (May 24, 1996).  Thus, that regulation may not 
be applied.

Accordingly, there is no legal authority currently in 
existence to pay educational assistance benefits under the 
Chapter 34 program for training pursued or sought after 
December 31, 1989, as in this case.  Therefore, even though 
the veteran has emphasized that he should be provided 
education assistance under the Chapter 34 program based on 
his nonuse of all of his benefits, the VA cannot provide any 
educational assistance benefits under Chapter 34.  VA is 
precluded from doing so by law, regardless of the veteran's 
well-intended contentions.  

With respect to the veteran's contentions that he was 
prevented from initiating or completing a chosen program of 
education within ten years of his discharge because of 
physical or mental disability not the result of his own 
willful misconduct, it is true that he might, under certain 
conditions, be granted an extension beyond ten years in which 
to complete his education or exhaust his benefits.  The ten-
year delimiting period, and, hence, any claim for extending 
it because of physical or mental disability, is not however 
applicable in any case in which its application would result 
in awarding benefits after December 31, 1989, because the 
ending date of eligibility is the earlier of ten years after 
last release from service or December 31, 1989.  38 U.S.C.A. 
§ 3462(a)(1) and (e) (West 2002); 38 C.F.R. § 21.1042(a) 
(1994).  

In other words, the Board is unable to go beyond the 
statutory and regulatory delimitation date of the Chapter 34 
program to award benefits.  As the Court noted in Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992), "Congress expressly 
abrogated Chapter 34 educational benefits for all veterans on 
December 31, 1989. . . ."
 
Although the veteran is not eligible for benefits under 
Chapter 34, can the veteran be granted education benefits 
under Chapter 30?  If, on December 31, 1989, an individual 
had remaining Chapter 34 educational assistance benefits and 
met certain additional criteria, he might be eligible to 
"convert" those benefits in order to receive educational 
assistance under Chapter 30.  38 U.S.C.A. § 3011(a)(1)(B) 
(West 2002).  However, to convert Chapter 34 benefits to 
Chapter 30 benefits, a claimant must have served on active 
duty at any time during the period between October 19, 1984, 
and July 1, 1985, and have continued on active duty without a 
break in service for three years after June 30, 1985, or have 
been discharged after June 30, 1985, for a service-connected 
disability, a pre-existing medical condition not 
characterized as a disability, hardship, convenience of the 
Government after serving 30 months of a three-year 
enlistment, involuntarily for convenience of the Government 
as a result of a reduction in force, or for a physical or 
mental condition not characterized as a disability and not 
the result of his own willful misconduct.  38 U.S.C.A. 
§ 3011(a)(1)(B) (West 2002); 38 C.F.R. § 21.7044(a) (2006).  

In the present case, although the veteran did have remaining 
Chapter 34 entitlement when that program expired on December 
31, 1989, he does not meet any of the requirements of 38 
U.S.C.A. (a)(1)(B) (West 2002).  He was not on active duty or 
in the reserves for any period after his initial release from 
service in November 1970.  Thus, he fails to meet the 
qualifying standards necessary to convert his remaining 
Chapter 34 benefits to Chapter 30 benefits.  

The Board appreciates the veteran's years of military service 
during the Vietnam Era, as well as his sincere testimony at 
his hearing before the undersigned.  However, the Board is 
bound by the law, which prohibits the VA, including the 
Board, from granting eligibility for Chapter 34 benefits 
after the program has expired.  Moreover, the veteran does 
not have Chapter 30 eligibility because his only period of 
active service ended in November 1970.  

In such a case as is now before the Board, the facts are not 
in dispute, and application of the law to the facts is 
dispositive.  Where there is no entitlement under the law to 
the benefit sought, the appeal must be terminated and 
dismissed.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).
 

ORDER

The claim of entitlement to payment of Chapter 34 educational 
assistance benefits after December 31, 1989, is denied and 
dismissed.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


